Citation Nr: 1145899	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  03-10 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1151 for the veteran's death claimed to have resulted from VA's failure to timely diagnose and treat end-stage renal disease (ESRD) and/or chronic obstructive pulmonary disease (COPD). 

2.  Entitlement to accrued benefits based on claims pending at the time of the veteran's death for compensation under 38 U.S.C.A. § 1151  for additional disability claimed to result from VA's failure to timely diagnose and treat ESRD and/or COPD. 

3.  Entitlement to dependent's educational assistance under 38 U.S.C.A. Chapter 35. 





REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active military duty from October 1950 to October 1953.  For combat service in the Korean Conflict, the veteran was awarded the Combat Infantryman Badge.  The veteran died in February 2001, and the appellant is the veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to the benefits sought on appeal.  This matter was previously remanded by the Board in December 2004 and again in February 2007.  


FINDINGS OF FACT

1.  The veteran died in February 2001 at the age of 71 years, of probable arrhythmia, due to end-stage renal disease.  Other significant conditions contributing to death were coronary artery disease, congestive heart failure, chronic obstructive pulmonary disease, and abdominal aortic aneurysm.  

2.  Neither end-stage renal disease nor COPD was caused or worsened by failure on the part of VA to timely diagnose or properly treat the disease.

3.  VA exercised the degree of care that would be expected of a reasonable health care provider. 

4.  The veteran was not in receipt of a permanent and total service-connected disability rating at the time of his death, nor did he die of a service-connected disability, or disability caused by inadequate VA treatment.


CONCLUSIONS OF LAW

1.  The criteria for compensation for kidney disease, to include end-stage renal disease, claimed to have resulted or worsened from inadequate VA care, have not been met, for accrued benefits purposes.  38 U.S.C.A. §§ 1151, 5121 (West 2002); 38 C.F.R. §§ 3.361, 3.1000 (2011).

2.  The criteria for DIC for kidney disease, to include end-stage renal disease, claimed to have resulted from inadequate VA care, have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 § C.F.R. 3.361 (2011).

3.  The criteria for compensation for chronic obstructive pulmonary disease, claimed to have resulted or worsened from inadequate VA care, have not been met, for accrued benefits purposes.  38 U.S.C.A. §§ 1151, 5121 (West 2002); 38 C.F.R. §§ 3.361, 3.1000 (2011).

4.  The criteria for DIC for chronic obstructive pulmonary disease, claimed to have resulted from inadequate VA care, have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 § C.F.R. 3.361 (2011).

5.  The basic eligibility requirements for entitlement to Dependents' Educational Assistance allowance under Chapter 35, Title 38, United States Code are not met.  38 U.S.C.A. §§ 3500, 3501(a)(1), 3510 (West 2002); 38 C.F.R. § 3.807, 21.3021 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In letter dated in December 2004 and June 2008, the RO notified the appellant of the information necessary to substantiate the claims based on 38 U.S.C.A. § 1151, and of her and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  She was advised of various types of lay, medical, and employment evidence that could substantiate her claims.  In addition, the letters provided information regarding assigned ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  These letters were not sent until after the initial adjudication of the claims.  However, subsequently, the claims were readjudicated, most recently in a supplemental statement of the case dated in May 2011, thus correcting the timing defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  Service treatment records have been obtained, as have VA treatment records.  The appellant has not identified any other potentially relevant evidence.  Medical opinions were obtained in July and August, 2010, and were based upon consideration of the Veteran's prior medical history, and also contained a rationale for the opinion sufficient for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The appellant's representative stated that the VA physician's statement indicating that COPD could have been present as early as 1991 supports the claim, and, as such, requires an allowance or another opinion.  The Board finds that the opinion, which also states, in effect, that the condition did not increase in severity due to any action or inaction on the part of VA, is adequate for the purpose of determining whether there was additional disability, under 38 U.S.C.A. § 1151.

Because accrued benefits claims must be based on evidence in the file at the date of death, the duty to assist in an accrued benefits claim is limited to obtaining evidence already constructively in VA's possession.  See 38 C.F.R. § 3.1000(c) (2011).  The Veteran's VA and service treatment records have been obtained.  There is no indication of any other relevant evidence in VA's possession, but not in the claims file (i.e., constructive possession).  

With respect to the Chapter 35 claim, the provisions of the VCAA do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  In the circumstances of this case, there is no reasonable possibility that additional efforts to assist or notify the appellant in accordance with the VCAA would assist her in substantiating her claim.  Therefore, she is not prejudiced as a result of the Board proceeding to the merits of the claim.  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Compensation or DIC under 38 U.S.C.A. § 1151

During his lifetime, the Veteran was service-connected for bilateral hearing loss, assigned a 30 percent rating, and tinnitus, rated 10 percent disabling.  In October 2000, he filed a claim for compensation under 38 U.S.C.A. § 1151 for a kidney condition and a lung condition; this claim had not been adjudicated by the time of his death in February 2001.  The appellant filed a claim for accrued benefits, as well as for DIC, both based on 38 U.S.C.A. § 1151.  

According to the death certificate, the veteran died in February 2001, at the age of 71 years.  The immediate cause of death was probable arrhythmia, due to end-stage renal disease.  Other significant conditions contributing to death were coronary artery disease, congestive heart failure, chronic obstructive pulmonary disease, and abdominal aortic aneurysm.  

Periodic monetary benefits to which a veteran was entitled at the time of death, under existing ratings or decisions, or based on evidence in the file at the date of death, and due and unpaid, shall upon the death of the veteran be paid to certain survivors including his surviving spouse.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2011).  Evidence in the file at date of death means evidence in VA's possession on or before the date of the beneficiary' s death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet.App. 353 (1993).

Compensation or DIC shall be awarded for a qualifying additional disability or death of a veteran in the same manner as if the additional disability or death were service connected.  Such is considered a qualifying additional disability or death under the law if it is not the result of the veteran's own willful misconduct and the disability or death was caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

To establish causation, evidence must show that the VA medical treatment resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The proximate cause of death is the action or event that directly caused the death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d). 

In addition to proximate cause, it must also be shown that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1); see also VAOPGCPREC 5-01.

      Kidney Disease

The appellant contends that the Veteran suffered additional kidney disability due to VA's failure to diagnose and appropriately treat his kidney condition for many years.  In his October 2000 claim, the Veteran stated that he had been treated at a VA facility for the previous 10 years, and had recently been informed by Dr. Ram, a VA physician, that in reviewing his medical records, specifically 1992-1993, he found evidence of the onset of a kidney disorder that he stated should have been diagnosed and investigated by physicians at that time.  He said that Dr. Ram indicated that if his kidney condition had been diagnosed earlier, his current condition may have been avoided.  

VA treatment records dated from 1991 to 2001 show that the Veteran was initially seen in February 1991.  At that time, it was noted that he had recently suffered an acute myocardial infarction.  He was followed for multiple medical conditions during the succeeding years.  Laboratory studies obtained throughout this period contain some values flagged as abnormal.  No renal condition was specifically noted until June 2000, when the Veteran was noted to have chronic renal disease, and, shortly thereafter, end-stage renal disease.

In February 2005, a statement was obtained from Dr. Ram, who wrote that the Veteran had first been seen for chronic progressive renal failure in June 2000.  He presented with  progressive weight loss, poor appetite and halitosis.  Past history revealed a major cardiovascular event with a myocardial infarction, and he had undergone angioplasty, but had been told that he could not undergo bypass graft due to inoperable lesions.  He also had chronic obstructive pulmonary disease with home oxygen support and abdominal aortic aneurism.  He was not aware of any known renal problems at the time and denied urinary symptoms.  He appeared poorly nourished and asthenic at that time.  Lab studies showed a steep rise in serum creatinine from 1.4 in March 1999 to 6.9 in June 2000.  Dr. Ram also noted that the Veteran had been running a serum creatinine from 1.8 to 2.0 in August 1991, which would indicate chronic kidney disease.  
 
A complete work-up was done, including renal ultrasound.  All of the immune studies were negative and the ultrasound showed echogenic kidneys suggestive of chronic renal disease of undetermined etiology which could include nephrosclerosis, chronic interstitial nephritis and chronic glomerulonephritis.  The Veteran did not show any evidence for renal artery stenosis by X-rays.  He was told that he had chronic progressive renal failure and would need renal replacement therapy in the form of dialysis very soon.  He initially refused to consider dialysis.  He was subsequently started on hemodialysis, which was complicated by the profound hypotension both predialysis and during interdialysis, as well as congestive heart failure.  Ultrafiltration during dialysis was complicated by low blood pressure, which may be attributable to his poor hemodynamic state and cardiomyopathy.  In conclusion, he had chronic progressive renal failure which may be due to nephrosclerosis and had a slow progression over 10 years to the point that he needed renal replacement therapy.  From June 2000, he had a somewhat rapid progression.  

Dr. Ram commented that most of the nonimmune renal diseases have slow chronic progression and the only modality of therapy is to control hypertension and correction of anemia, refrain from chronic use of NSAID, and manage nutrition.  The Veteran had co-morbid conditions such as ischemic cardiomyopathy, aortic aneurysm, and chronic lung disease which also could have contributed to his progression over the years.  

In July 2010, an opinion was provided by another VA physician, as Dr. Ram was unavailable.  This physician noted that the Veteran's past history was significant for hypertension, hypercholesterolemia, peripheral vascular disease, coronary artery disease, abdominal aortic aneurysm, chronic kidney disease, and COPD secondary to smoking.  He had chronic kidney disease with baseline creatinine around 1.5-2.0 since 1991. With the history of hypertension and smoking together with extensive vasculopathy including peripheral vascular disease, coronary artery disease, and abdominal aortic aneurysm, his chronic kidney disease was most likely secondary to hypertensive ischemic nephrosclerosis.  General treatment for such a condition was to control hypertension and hypercholesterolemia, stop smoking, and avoid nephrotoxic agents.  Review of the clinic notes revealed both blood pressure medicines and cholesterol lowering agents were adjusted appropriately.  His blood pressure was controlled with recorded blood pressure of 122/76 during his last primary care visit on July 18, 1999, which was a year prior to admission with acute kidney failure on June 20, 2000.  His cholesterol was not well controlled partly secondary to dietary indiscretion.  
  
On June 20, 2000, he was admitted after he was found to have acute kidney failure with abnormal lab results-BUN 71 and creatinine 6.9.  The admitting resident note indicated that the Veteran was having a bitter taste, poor appetite with significant weight loss of 55 pounds in 6 months.  Kidney biopsy on July 10, 2000, revealed acute interstitial nephritis with glomerular sclerosis.  Although he was initially reluctant to begin, hemodialysis was subsequently started in August 2000, as his kidney failure had progressed.  The physician opined that such delay would not have had a major adverse effect on his ultimate outcome.  The doctor concluded that the Veteran was appropriately managed according to standard of care from nephrology standpoint.  

Thus, both of these physicians agree that the Veteran had chronic kidney disease as early as 1991, and that even though the Veteran was unaware of this condition, the treatment provided had been appropriate.  In this regard, the medical treatment recommended consisted of medication to control blood pressure and cholesterol, which was provided.  There was a significant deterioration between March 1999 and June 2000, at which time dialysis was recommended, although this was complicated by his cardiac condition.  Dr. Ram did not state that the progression or death of the Veteran could have been avoided by earlier, different treatment or medication.  The Board finds Dr. Ram's written statement to be more probative than the Veteran's recollection of a verbal statement made by Dr. Ram.  

Further, there is no medical opinion in the appellant's favor.  Neither the Board nor the veteran possesses the necessary medical expertise to provide an opinion as to this matter, which is not subject to lay observation.  In this regard, the mere fact that the Veteran had abnormal kidney function tests and was not told that he had a kidney disease does not mean that progression of the disease and death could have been avoided, had he been told.  The medical opinions both indicate that the treatment was proper.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); (a layman is competent to report on matters subject to lay observation); Jones v. Principi, 16 Vet. App. 219, 225 (2002) (Board must provide a medical basis other than its own unsubstantiated conclusions to support its ultimate decision); Colvin v. Derwinski, 1 Vet.App. 171 (1991) (Board is prohibited from making conclusions based on its own medical judgment).  

For these reasons, the preponderance of the evidence is against the claim for compensation or DIC under 38 U.S.C.A. § 1151 for additional kidney disability, to include end-stage renal failure, resulting from VA treatment, or lack thereof.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

      COPD

The appellant also contends that VA failed to diagnose and treat COPD in a timely manner, which resulted in additional disability and contributed to the cause of the Veteran's death.  In his October 2000 claim, the Veteran said that he began having breathing difficulties two weeks earlier.  Dr. Ram immediately ordered oxygen.  A few days later he was seen by Dr. Baylor, a respiratory specialist.  He ordered tests, which, according to the Veteran, showed that 2/3 of his lung capacity was gone.  The Veteran said that the doctor asked how his lungs got into this condition, and why was it neglected.  

VA treatment records show that in August 1991, the Veteran was hospitalized for evaluation of his cardiac condition.  A medical history of several conditions was noted, including COPD.  No current diagnosis of COPD was made at that time, however, and X-rays did not show COPD.  

Dr. Baylor wrote in a statement dated in February 2005 that the Veteran first came to the VA in 1990.  Dr. Baylor noted that, in October 2000, the Veteran had shortness of breath on exertion in October 2000, and pulmonary function tests were obtained, which revealed severe COPD.  The Veteran reportedly smoked 3 packs of cigarettes daily between 1960 and 1985, which Dr. Baylor opined was the most likely cause of the COPD.  Dr. Baylor noted that at the time he was seen in 2000, he also required supplemental oxygen so that he could breathe satisfactorily, which indicated severe COPD.  Dr. Baylor explained that once COPD starts it could not be reversed but the progress could be slowed down if identified early.  Unfortunately, he noted, in this case when it was first diagnosed in 2000 it had already progressed to an advanced stage, which he said was not uncommon.  In September 2008, Dr. Baylor stated that there was no change in his opinion.  

Accordingly, in August 2010, VA obtained an opinion from another physician, the chief of medical service and of pulmonary/critical care at the VA Central California Health Care system.  This physician reviewed the record, and observed that the first mention of COPD was in an emergency room note dated in August 1991.  He stated, however, that he could find no support for the diagnosis and the presenting complaint was not respiratory in nature.  The Veteran reportedly had smoked 2-3 packs per day for about 25 years, having quit in 1985 or 1998-depending on the documentation.  The physician noted that although not everyone who smokes develops COPD, 50-75 pack years would be sufficient in many cases.  He pointed out that several chest X-rays between 1991 and 1999 were obtained, none of which showed hyperinflation or changes consistent with COPD.  Regarding symptoms and physical examination findings, the physician noted that the Veteran did not demonstrate wheezing or rhonchi during this period.  He also noted that he did have occasional dyspnea on exertion that appeared to be related to cardiac disease that was evolving during this period.  

The physician noted that the Veteran's first pulmonary function tests were on October 6, 2000, but these included only spirometry and not lung volumes or DLCO.  He indicated that they suggested moderate to severe obstructive pulmonary dysfunction.  He noted, however, that they were performed when he was being treated for congestive heart failure and volume overload from the heart and kidney disease.  He explained that the lung fluid that accumulates in this setting enhances the bronchial edema and increases obstructive findings.  Because lung volumes were not part of the study, he noted, the reduction in FVC may have been due to chest wall, obesity or pleural effusions.  He stated that one aspect of the examination was an oximetry test while walking.  The Veteran reportedly demonstrated a fall in the saturation suggesting loss of available gas exchange units, which, the physician opined, could be due to congestive heart failure or chronic obstructive pulmonary disease of the emphysema variety (normally hyperinflation is seen on chest X-ray).  

The physician explained that the clinical course of COPD is most influenced by cessation of tobacco use.  He noted that the accelerated rate of loss of lung function continues for about 6-8 years thereafter; after this period there is continued loss of lung function in all individuals over time at a steady rate.  He stated that if symptoms were present, bronchodilators would potentially be useful, but have not been shown to prolong life.  If hypoxemia is present, he noted, supplemental oxygen may prolong life; this was provided to the Veteran.  

The physician concluded that based on the evidence of record, a diagnosis of COPD may have been present as early as 1991.  The Veteran reportedly had stopped smoking before that time, and had been asymptomatic and without evidence of advanced lung disease.  The physician opined that there is no medication that prevents progression of the disease, and that oxygen was provided when needed.  The physician determined that all care provided from a respiratory standpoint was appropriate and consistent with existing standards of care at the time.  He concluded that there was no delay, negligence, error in judgment, or failure to provide appropriate care.  

Although the most recent VA opinion stated that COPD could have been present as early as 1991, he also stated that there no symptoms specific to COPD shown until 2000.  Both physicians agreed that once COPD starts, it cannot be reversed.  Dr. Baylor stated that the progress could be slowed down if identified early, whereas the other physician stated that if symptoms were present bronchodilators would potentially be useful, but had not been shown to prolong life.  Supplemental oxygen could prolong life, and this was appropriately provided to the Veteran.  The most recent opinion was more detailed and provided more of an explanation, but neither opinion specifically stated that the Veteran's COPD was worsened by VA treatment.  Dr. Baylor indicated that the COPD had already progressed to an advanced stage when it was first diagnosed, which he said was not uncommon.  The other physician observed that at that time, the congestive heart failure for which he was being treated may have contributed to the severity of the pulmonary function tests.  In any event, neither physician stated that the condition worsened due to VA's failure to provide appropriate care.  These written statements, again, are more probative that the Veteran's recollections of what one of the doctors said to him.  Again, the matter is one requiring medical expertise, and not subject to lay observation.  

For these reasons, the preponderance of the evidence is against the claim for compensation or DIC under 38 U.S.C.A. § 1151 for additional COPD disability, resulting from VA treatment, or lack thereof.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  

II.  Eligibility for Educational Assistance under 38 U.S.C.A. Chapter 35

For the purposes of dependents' educational assistance (DEA) under 38 U.S.C.A. Chapter 35 (see § 21.3020), the child, spouse or surviving spouse of a veteran will have basic eligibility if certain conditions are met, including, that a permanent total service-connected disability have been in existence at the date of the veteran's death, or that the veteran died as a result of a service-connected disability.  38 C.F.R. § 3.807(a) (2011).  Neither of these conditions is present in this case, as service connection for the cause of the veteran's death was previously denied by the Board, and the Veteran's combined disability rating at the time of his death was 40 percent.  

Benefits awarded pursuant to 38 U.S.C.A. § 1151 are identified as compensation and DIC; DEA is not compensation or DIC.  Moreover, the Board has determined that DIC based on 38 U.S.C.A. § 1151 is not warranted.  Consequently, the appellant's claim fails because of absence of legal merit or lack of entitlement under the law, and the claim is denied as a matter of law.  Sabonis v. Brown, 6 Vet.App. 426 (1994).







	(CONTINUED ON NEXT PAGE)


ORDER

Compensation under 38 U.S.C.A. § 1151 for additional kidney disability, to include end-stage renal disease, is denied, for accrued benefits purposes.

DIC under 38 U.S.C.A. § 1151 for additional kidney disability, to include end-stage renal disease, is denied.

Compensation under 38 U.S.C.A. § 1151 for additional COPD is denied, for accrued benefits purposes.

DIC under 38 U.S.C.A. § 1151 for additional COPD is denied.

Entitlement to dependent's educational assistance under 38 U.S.C. Chapter 35 is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


